DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 has been considered by the examiner.

Status of the Claims
The claims filed 03/17/2021 is acknowledged.
Claims 1-22 and 25-27 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16, 18-21, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018030463 A1 (IDS dated 03/19/2021) also published as US 20190169206 in view of Farmer, US 20180065963.

Kawai, US 20190169206 A1 (Kawai, ‘206) is an English translation of WO 2018030463 published 02/15/2018 in Japanese. Citations in this rejection refer to the US document.
Kawai ‘206 teaches formulations containing the compounds of the presently claimed invention and their use for treating patients having influenza. 
Applicable to claims 2-9: Kawai, ‘206 teaches the method comprising administering a single dose. Kawai, ‘206 teaches the method comprising administering a dose of 10-80 or 5-40 mg. Kawai, ‘206 teaches the method comprising administering a dose once daily. Kawai, ‘206 teaches the method comprising administering the dose orally. See Kawai, ‘206, e.g., 0188.
Claims 10-11: Kawai, ‘206 teaches the method comprising administering a combination with other drugs, e.g., neuraminidase inhibitor such as oseltamivir, zanamivir, peramivir, inabiru. See Kawai, e.g., 0189. 
Claims 12-14: Kawai, ‘206 teaches the method comprising administering the formulation to subjects having influenza to treat symptoms and/or diseases which are induced by influenza virus. Symptoms include cold like symptoms such as nasal secretion, nasal congestions, i.e., respiratory symptom. Fever, i.e., when a body temperature of the subject increases from a normal temperature of the subject. See Kawai, ‘206, e.g., 0180. Additional symptoms are found in ¶ 0181, 
Claims 15-16: Since Kawai, ‘206 teaches the same effective amount claimed, the prior art teaches an effective amount sufficient to achieve the effects recited in claims 15-16. Further, Kawai, ‘206 teaches compounds of the invention reduce the influenza virus in the body in a short period of time. Therefore, the compounds and methods are useful for treating and/or preventing influenza virus infectious diseases. The effect of decreasing the influenza virus amount in the body is observed within 72 hours, more preferably within 24 hours. See Kawai ‘206, 0182. 
Claims 19-20: Kawai ‘206 teaches dosage forms including tablets, powders, granules, capsules, suspensions, syrups, elixirs, injectables, nose drops. See Kawai ‘206, e.g., 0187. Kawai ‘206 teaches tablet, powder, granule, capsule, pill, film, suspension, emulsion, elixir, syrup, lemonade, spirit, aromatic water, extract, decoction, tincture, sugar-coated tablets, film coated tablets, enteric coated tablet, sustained release tablet, troche tablet, sublingual tablet, buccal tablet, chewable tablet, dry syrup, soft capsule, microcapsule or sustained release capsule (Kawai ‘206, e.g., ¶ 0028, pg. 13). 
Claim 20: Kawai ‘206 teaches injection, infusion, eye drop, nose drop, ear drop, aerosol, inhalation, lotion, impregnation, liniment, mouthwash, enema, ointment, plaster, jelly, cream, patch, cataplasm, external powder, suppository. See Kawai ‘206, e.g., ¶ 28, pg. 13.

Claims 26-27: Claims 26-27 recite negative limitations which refer to the patient population on which the claimed method is practiced.
Kawai ‘206 does not expressly teach the subject is not a patient who requires hospitalization for severe influenza during the hospitalization. However, since Kawai ‘206 does 
Kawai ‘206 does not expressly teach the subject is not a patient who has severity and complication risk factors or who requires hospitalization for severe influenza or who requires an extension of hospitalization because of influenza infection during the hospitalization.  However, since Kawai ‘206 does not teach methods which are limited to the recited patient populations, Kawai ‘206 meets these limitations.
Kawai ‘206 does not expressly teach administering initially the pharmaceutical formulation at least about 48 hours after an onset of influenza in a subject.

Farmer teaches methods for treating influenza like those of Kawai ‘206, which method includes administering antiviral agents which are useful for inhibiting virus replication, treating or reducing the severity of influenza infection and reducing incidence of influenza infections in patients. Farmer teaches the method is practiced by administering the drug to a subject within 48 hours of symptom onset, or within 96 hours of symptom onset (Farmer, e.g., 0217). Symptoms include nasal congestion, sore throat, cough, aches, fatigue, headache, chills/sweats (Farmer, e.g., 0217). The claimed time frame of at least about 48 hours after onset of symptoms overlaps with the within 48 hours taught by Farmer. The claimed about 48 hours reads on time frames which are both slightly less than or more than 48 hours. The claimed time frame also overlaps with the within 96 hours of symptom onset taught by Farmer since within 96 hours is at least 48 hours. Farmer’s 96 hours is also within the range of greater than 48 but less than 120 hours recited in claim 18. Farmer teaches the time frame is effective for treating influenza virus infection, i.e., effective for 
It would have been prima facie obvious before the filing date of the presently claimed invention to practice a method as understood from Kawai ‘206 by administering the formulation to the subject having influenza within the time frame suggested by Farmer with a reasonable expectation of success. Since both Kawai ‘206 and Farmer recognize the same symptoms as indicia for influenza infection the skilled artisan would have been motivated to administer antiviral drugs within the onset of symptoms time frame expressed in Farmer with a reasonable expectation for successfully achieving the reduction or amelioration of the progression, severity and/or duration of influenza virus mediated conditions.
Accordingly, the subject matter of instant claims 1-16, 18-21, and 26-27 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claims 1-16, 18-21, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175224 A1 in view of Farmer, US 20180065963.

Kawai, US 20180118760 (Kawai, ‘760) is an English translation of WO 2016175224 published 4/27/2016 in Japanese. Citations in this rejection refer to the US document.

Kawai ‘760 teaches the compounds of the presently claimed invention (Kawai ‘760, e.g., claim 14). Kawai ‘760 teaches administering formulations containing the compounds to treat symptoms and/or diseases which are induced by influenza virus, i.e., subjects having influenza.

Claims 10-11: Kawai ‘760, e.g., 0182, teaches administration in combination with other drugs, e.g., neuraminidase inhibitor such as oseltamivir, zanamivir, peramivir, or inabiru. 
Claims 12-14: Kawai ‘760 teaches administering the formulation to treat symptoms and/or diseases which are induced by influenza virus. Symptoms include cold like symptoms such as nasal secretion, nasal congestions, cough, i.e., respiratory symptom. Additional symptoms include headache, muscular pain, general malaise (fatigue), fever, i.e., when a body temperature of the subject increases from a normal temperature of the subject. See Kawai ‘760, e.g., 0290. 
Claims 15-16: Since Kawai ‘760 teaches the same effective amount claimed, Kawai ‘760 teaches an effective amount sufficient to achieve the effects recited in claims 15-16. Further, Kawai ‘760 teaches compounds of the invention inhibit growth activity of influenza virus (Kawai, e.g., 0027). The compounds and methods are useful for treating and/or preventing influenza virus symptoms and infectious diseases (Kawai ‘760, e.g., 0290). 
Claims 19-20: Kawai teaches dosage forms including tablet, powder, granule, capsule, pill, film, suspension, emulsion, elixir, syrup, lemonade, spirit, aromatic water, extract, decoction, tincture (Kawai ‘760, e.g., pg. 10:c2:23), sugar-coated tablets, film coated tablets, enteric coated tablet, sustained release tablet, troche tablet, sublingual tablet, buccal tablet, chewable tablet, dry syrup, soft capsule, microcapsule or sustained release capsule (Kawai ‘760, e.g., pg. 11:c1:24). 


Claims 26-27: Claims 26-27 recite negative limitations which refer to the patient population on which the claimed method is practiced.
Kawai ‘760 does not expressly teach the subject is not a patient who requires hospitalization for severe influenza during the hospitalization. However, since Kawai ‘206 does not teach methods which are limited to the recited patient populations, Kawai ‘206 meets these limitations.
Kawai ‘760 does not expressly teach the subject is not a patient who has severity and complication risk factors or who requires hospitalization for severe influenza or who requires an extension of hospitalization because of influenza infection during the hospitalization.  However, since Kawai ‘206 does not teach methods which are limited to the recited patient populations, Kawai ‘206 meets these limitations.
Kawai ‘760 does not expressly teach administering initially the pharmaceutical formulation at least about 48 hours after an onset of influenza in a subject.

Farmer teaches methods for treating influenza like those of Kawai ‘206, which method includes administering antiviral agents which are useful for inhibiting virus replication, treating or reducing the severity of influenza infection and reducing incidence of influenza infections in patients. Farmer teaches the method is practiced by administering the drug to a subject within 48 hours of symptom onset, or within 96 hours of symptom onset (Farmer, e.g., 0217). Symptoms 
It would have been prima facie obvious before the filing date of the presently claimed invention to practice a method as understood from Kawai ‘760 by administering the formulation to the subject having influenza within the time frame suggested by Farmer with a reasonable expectation of success. Since both Kawai ‘760 and Farmer recognize the same symptoms as indicia for influenza infection the skilled artisan would have been motivated to treat subjects having influenza by administering Kawai’s antiviral drugs within the onset of symptoms time frame expressed in Farmer with a reasonable expectation for successfully achieving the reduction or amelioration of the progression, severity and/or duration of influenza virus mediated conditions.
Accordingly, the subject matter of instant claims 1-16, 18-21, and 26-27 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175224 A1 in view of Farmer, US 20180065963; or alternatively WO 2018030463 A1 in view of Farmer, US 20180065963 as applied to claims 1-16, 18-21, and 26-27 above, and further in view of Haller, US 20050147623.
The combined teachings of Kawai and Farmer enumerated above apply here. The combined teachings of Kawai and Farmer teach a method according to claim 1. 
With respect to claim 17: Farmer explains viral titer is a measure of virus concentration employing serial dilution to obtain approximate quantitative information form an analytical procedure. The titer corresponds to the highest dilution factor that still yields a positive reading. It represents the lowest concentration of virus that sill infects cells. See Farmer, e.g., 0199.
However, the combined teachings of Kawai and Farmer do not expressly teach a quantitative value within the scope of claim 17.
Haller teaches log10 TCID50/ml values within the claimed range, e.g., 8, 8.6, 7, etc., are representative of post infection values.
It would have been prima facie obvious before the filing date of the presently claimed invention to practice a method as understood from the combined teachings of Kawai and Farmer by administering the formulation to the subject having log10 TCID50/ml values similar to those reported in Haller with a reasonable expectation of success. The skilled artisan would have been motivated to do this because Haller suggests values within the claimed range were known and expected for subjects infected with influenza. This means viral titers within the claimed range would have been recognized as a qualitative measure of influenza virus expected by those exhibiting influenza symptoms and suffering from an active influenza viral infection. The skilled artisan would have had a reasonable expectation of success since viral titer in the claimed range would have been recognized as a confirmation of influenza infection and would have offered a 
Accordingly, the subject matter of instant claim 17 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175224 A1 in view of Farmer, US 20180065963; or alternatively WO 2018030463 A1 in view of Farmer, US 20180065963 as applied to claims 1-16, 18-21, and 26-27 above, and further in view of Cretton-Scott, US 20100003217.
The combined teachings of Kawai and Farmer enumerated above apply here. The combined teachings of Kawai and Farmer do not expressly teach the method further comprising the step of reading a dosage instruction on a package insert or in a package.
Cretton-Scott teaches antiviral compounds and formulations in a kit which includes the compound or composition and instructions providing information regarding usage for treating the disorder. Instructions may be in printed or electronic form (Cretton-Scott, e.g., 0276). Kits may include suitable packaging for the composition, e.g., bottles (Cretton-Scott, e.g., 0277). Kits and packaging is desired for the convenience of the practitioner (Cretton-Scott, e.g., 0204). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify methods for treating influenza as understood from the combined teachings of Kawai and Farmer using the techniques of Cretton-Scott to improve the methods and formulations in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to modify the method by reading 
Accordingly, the subject matter of claims 22 and 25 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed to anti-influenza formulations having the same structure as those recited in the instant claims. For the sake of brevity, these have been summarized as below: 

Claim(s) 1-22 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-25 of US 16825263 in view of WO 2016175224 A1; Farmer, US 20180065963; Haller, US 2005147623; and Cretton-Scott, US 20100003217.
The reference Application claims a method for treating influenza using compounds of the presently claimed invention (claim 1). 

Claim(s) 1-22 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-29 of US 16991451 in view of WO 2016175224 A1; Farmer, US 20180065963; Haller, US 2005147623; and Cretton-Scott, US 20100003217.
The reference Application claims a method for treating influenza using compounds of the presently claimed invention (claim 1). 

Claim(s) 1-22 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-33 of US 16764067 in view of WO 2016175224 A1; Farmer, US 20180065963; Haller, US 2005147623; and Cretton-Scott, US 20100003217.
The reference Application claims a method for treating influenza using compounds of the presently claimed invention (claims 30-33). 

Claim(s) 1-22 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 25-81 of US 16937877 in view of WO 2016175224 A1; Farmer, US 20180065963; Haller, US 2005147623; and Cretton-Scott, US 20100003217.
The reference Application claims a method for treating influenza using compounds of the presently claimed invention (claims 1 and 44). 

Claim(s) 1-22 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 53-72 of US 16830764 in view of WO 2016175224 A1; Farmer, US 20180065963; Haller, US 2005147623; and Cretton-Scott, US 20100003217.
The reference Application claims a method for treating influenza using compounds of the presently claimed invention (claim 53). 

Claim(s) 1-22 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-30 of US 16814669 in view of WO 2016175224 A1; Farmer, US 20180065963; Haller, US 2005147623; and Cretton-Scott, US 20100003217.
The reference Application claims a method for treating influenza using compounds of the presently claimed invention (claim 1). 

Claim(s) 1-22 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-20 of US 16826623 in view of WO 2016175224 A1; Farmer, US 20180065963; Haller, US 2005147623; and Cretton-Scott, US 20100003217.
The reference Application claims compounds of the present claims and anti-influenza activity (claims 14 and 17).

Claim(s) 1-22 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 16-18, 20-21, 25-38 of US 16323580 in view of WO 2016175224 A1; Farmer, US 20180065963; Haller, US 2005147623; and Cretton-Scott, US 20100003217.
The reference Application claims a method for treating influenza (claims 27 and 33). Compounds of the present claims (claim 37).

Claim(s) 1-22 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-18 of US 15569191 in view of WO 2016175224 A1; Farmer, US 20180065963; Haller, US 2005147623; and Cretton-Scott, US 20100003217.
The reference Application claims compounds of the present claims and anti-influenza activity (claims 14 and 17).

Claim(s) 1-22 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claim(s) 1-18 of US 15569191 in view of WO 2016175224 A1; Farmer, US 20180065963; Haller, US 2005147623; and Cretton-Scott, US 20100003217.
The reference Application claims compounds of the present claims and anti-influenza activity (claims 14 and 17).

Obviousness
The claims of the reference applications do not expressly teach wherein the compound(s) are administered initially at least about 48 hours after an onset of influenza in the subject. However, the teachings of Farmer enumerated above cure this deficiency for the reasons enumerated above. 
The claims of the reference applications do not expressly teach the method further comprising reading a dosage instruction on a package or in a package insert for a formulation containing the claimed compounds. However, the teachings of Cretton-Scott cure this deficiency for the reasons enumerated above. 
The claims of the reference applications do not expressly teach the virus titer limitation of claim 17. However, the teachings of Haller cure this deficiency for the reasons enumerated above. 
The claims of the reference applications do not expressly teach the dosage amounts of claims 2-9. However, the teachings of Kawai cure this deficiency for the reasons enumerated above. 

It would have been obvious to one of ordinary skill, before the effective filing date of the presently claimed invention to administer the anti-influenza compounds claimed by the reference applications to subjects having influenza and to modify said methods using known techniques to improve the methods in the same way. The skilled artisan would have been motivated to administer the compounds within 96 hours based on Farmer’s teaching similar influenza treatment methods with anti-viral compounds. The skilled artisan would have been motivated to administer a dose of the compounds within the range suggested by Kawai since this range was considered effective for the same compounds for treating influenza. The skilled artisan would have been motivated to package the compounds in a suitable container with instructions for the convenience and guidance of the practitioner in the practice of the method. The skilled artisan would have been motivated to administer the compounds to a patient having a viral titer quantitatively measured within the range suggested by Haller because such patients would be considered as having an active influenza virus infection. The skilled artisan would have had a reasonable expectation of success since each of the cited references disclose methods and techniques for treating viral infections. 

Thus, the presently claimed invention would have been prima facie obvious over the subject matter claimed by the reference Applications.

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above rejections. Namely, the following US Patents are similarly directed to anti-influenza formulations containing the same compounds as those recited in the instant claims. For the sake of brevity, these have been summarized as below: 

Claims 1-22 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11040048 in view of WO 2016175224 A1; Farmer, US 20180065963; Haller, US 2005147623; and Cretton-Scott, US 20100003217.

The claims of the reference patent do not expressly teach wherein the compound(s) are administered initially at least about 48 hours after an onset of influenza in the subject. However, the teachings of Farmer enumerated above cure this deficiency for the reasons enumerated above. 
The claims of the reference patent do not expressly teach the method further comprising reading a dosage instruction on a package or in a package insert for a formulation containing the claimed compounds. However, the teachings of Cretton-Scott cure this deficiency for the reasons enumerated above. 
The claims of the reference patent do not expressly teach the virus titer limitation of claim 17. However, the teachings of Haller cure this deficiency for the reasons enumerated above. 
The claims of the reference patent do not expressly teach the dosage amounts of claims 2-9. However, the teachings of Kawai cure this deficiency for the reasons enumerated above. 

It would have been obvious to one of ordinary skill, before the effective filing date of the presently claimed invention to administer the anti-influenza compounds claimed by the reference patent to subjects having influenza and to modify said methods using known techniques to improve the methods in the same way. The skilled artisan would have been motivated to administer the compounds within 96 hours based on Farmer’s teaching similar influenza treatment methods with anti-viral compounds. The skilled artisan would have been motivated to administer a dose of the compounds within the range suggested by Kawai since this range was considered effective for the same compounds for treating influenza. The skilled artisan would have been motivated to package the compounds in a suitable container with instructions for the convenience and guidance of the practitioner in the practice of the method. The skilled artisan would have been motivated to administer the compounds to a patient having a viral titer quantitatively measured within the range suggested by Haller because such patients would be considered as having an active influenza virus infection. The skilled artisan would have had a reasonable expectation of success since each of the cited references disclose methods and techniques for treating viral infections. 


Claims 1-22 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10633397 in view of; Farmer, US 20180065963; Haller, US 2005147623; and Cretton-Scott, US 20100003217.
The reference patent claims methods for treating a viral disease using the same compounds (claims 1-3), wherein the subject is a human (claim 4), wherein the administration is oral at a dose of about 0.1 mg to about 1000 mg of the compound (claims 5-12).

The claims of the reference patent do not expressly teach wherein the compound(s) are administered initially at least about 48 hours after an onset of influenza in the subject. However, the teachings of Farmer enumerated above cure this deficiency for the reasons enumerated above. 
The claims of the reference patent do not expressly teach the method further comprising reading a dosage instruction on a package or in a package insert for a formulation containing the claimed compounds. However, the teachings of Cretton-Scott cure this deficiency for the reasons enumerated above. 
The claims of the reference patent do not expressly teach the virus titer limitation of claim 17. However, the teachings of Haller cure this deficiency for the reasons enumerated above. 

It would have been obvious to one of ordinary skill, before the effective filing date of the presently claimed invention to administer the anti-influenza compounds claimed by the reference patent to subjects having influenza and to modify said methods using known techniques to improve the methods in the same way. The skilled artisan would have been motivated to administer the compounds within 96 hours based on Farmer’s teaching similar influenza treatment methods with anti-viral compounds. The skilled artisan would have been motivated to administer a dose of the compounds within the range suggested by Kawai since this range was considered effective for the same compounds for treating influenza. The skilled artisan would have been motivated to package the compounds in a suitable container with instructions for the convenience and guidance of the practitioner in the practice of the method. The skilled artisan would have been motivated to administer the compounds to a patient having a viral titer quantitatively measured within the range suggested by Haller because such patients would be considered as having an active influenza virus infection. The skilled artisan would have had a reasonable expectation of success since each of the cited references disclose methods and techniques for treating viral infections. 

Thus, the presently claimed invention would have been prima facie obvious over the subject matter claimed by the reference Patents.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/WILLIAM CRAIGO/Examiner, Art Unit 1615